DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10192233 A to Nakamura (all citations from the translation provided).
 Regarding claim 1, Nakamura discloses in Fig. 1 a control device of an endoscope system, comprising: 
a scope rotation angle acquiring section that acquires a scope rotation angle (Fig. 5- first gravity sensor 44 and a second gravity sensor 45; [0029]-The rotation detection mechanism includes a first gravity sensor 44 that detects rotation around the axis of the laparoscope 1 and a second gravity sensor 45 that detects the tilt angle of the axis of the laparoscope 1), around an axis in an insertion direction ([0005]- electronic endoscope is rotated around the axis of the insertion portion), of a scope including an objective lens to be inserted in a body (Fig. 1- laparoscope 1 and Fig. 4- objective cover glass 10; The Examiner notes that except for the gravity sensor and the position of motor 25,  the second embodiment is the same as the first embodiment – see [0027]); and 
a rotation angle control section that controls a rotation angle (Fig. 1- drive control device 43), around an optical axis center ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), of an image sensor  that captures an image provided by the scope (Fig. 4 – left CCD 14 and right CCD 13), on a basis of the scope rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17; The Examiner notes ).
Regarding claim 3, Nakamura discloses the claimed invention as discussed above concerning claim 1, and Nakamura further discloses wherein the rotation angle control section angle controls the rotation angle (Fig. 1- drive control device 43), around an optical axis center ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17) , of the image sensor such that the image sensor rotates by the scope rotation angle (Fig. 1- drive control device 43; [0024] - The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23).
Regarding claim 4, Nakamura discloses the claimed invention as discussed above concerning claim 1, and Nakamura further discloses wherein the scope is an obliquely-viewing scope including the objective lens that has an optical axis with a predetermined angle relative to (Fig. 4 – objective cover glass 10; [0009] - the objective cover glass 10 are provided obliquely with respect to the longitudinal axis direction of the insertion portion 6).
Regarding claim 5, Nakamura discloses the claimed invention as discussed above concerning claim 1, and Nakamura further discloses wherein the scope rotation angle acquiring section acquires the scope rotation angle that makes a gravity direction a criterion ([0027-0029]- a gravity sensor is used for rotation detection of the endoscope body… the operation unit 7 of the laparoscope 1 is provided with a rotation detection mechanism for detecting the rotation angle of the endoscope body around the axis and the rotation angle of the tilt).
Regarding claim 6, Nakamura discloses the claimed invention as discussed above concerning claim 5, and Nakamura further discloses comprising: 
a gravity direction acquiring section (See Examiner’s annotated Fig. 5) that acquires the gravity direction on a basis of a detection value of a gravity sensor (Fig. 5- first gravity sensor 44 and second gravity sensor 45; [0027]- a gravity sensor is used for rotation detection of the endoscope body).

    PNG
    media_image1.png
    349
    287
    media_image1.png
    Greyscale

Regarding claim 8, Nakamura discloses a control method of an endoscope system, comprising: 
acquiring a scope rotation angle ([0029] - the operation unit 7 of the laparoscope 1 is provided with a rotation detection mechanism for detecting the rotation angle of the endoscope body around the axis and the rotation angle of the tilt), around an axis in an insertion direction ([0005]- electronic endoscope is rotated around the axis of the insertion portion), of a scope including an objective lens to be inserted in a body (Fig. 2- laparoscope 1 and Fig. 4 -objective cover glass 10); and 
controlling a rotation angle (Fig. 1- drive control device 43), around an optical axis center, of an image sensor that captures an image provided by the scope ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17),  on a basis of the scope rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10192233 A to Nakamura (all citations from the translation provided) in further view of U.S. Publication No. 2005/020883 to Chatenever et al. (hereinafter “Chatenever”).
Regarding claim 2, Nakamura discloses the claimed invention as discussed above concerning claim 1. Although Nakamura further discloses a rotation angle calculating section that calculates the rotation angle, around an optical axis center, of the scope (Fig. 1- arithmetic unit 42), Nakamura does not expressly teach a rotation angle calculating section that calculates the rotation angle, around an optical axis center, of the image sensor on a basis of the scope rotation angle.
However, Chatenever teaches of an analogous endoscopic device including a rotation angle calculating section (Fig. 5- Microprocessor 310) that calculates the rotation angle, around ([0071]- a microprocessor calculates the rotational angle [theta] of the image sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to include the camera rotation angle calculating section of Chatenever. It would have been advantageous to make the combination to provide signals for an image display that is rotated to compensate for the movement or rotation of the endoscope ([0013] of Chatenever).
Regarding claim 9, Nakamura discloses a control device of an endoscope system, and although Nakamura discloses comprising: 
a camera rotation angle calculating section that calculates a rotation angle, around an optical axis center, of a scope (Fig. 1- arithmetic unit 42) that captures an image provided by a scope including an objective lens to be inserted in a body(Fig. 1- laparoscope 1 and Fig. 4-objective cover glass 10); and 
a rotation angle control section that controls a rotation angle (Fig. 1- drive control device 43) , around an optical axis center ([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), of the image sensor on a basis of the rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), but Nakamura does not expressly teach a camera rotation angle calculating section that calculates a rotation angle, around an optical axis center, of an image sensor that captures an image provided by a scope including an objective lens to be inserted in a body.
(Fig. 5- Microprocessor 310) that calculates a rotation angle, around an optical axis center, of an image sensor that captures an image provided by a scope including an objective lens to be inserted in a body ([0071] - a microprocessor calculates the rotational angle [theta] of the image sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to include the camera rotation angle calculating section of Chatenever. It would have been advantageous to make the combination to provide signals for an image display that is rotated to compensate for the movement or rotation of the endoscope ([0013] of Chatenever).
Regarding claim 10, Nakamura discloses a control method of an endoscope system and Nakamura further discloses, comprising: 
an image sensor that captures an image provided by a scope including an objective lens to be inserted in a body (Fig. 4 – left CCD 14 and right CCD 13, Fig. 1- laparoscope 1, and Fig. 4- objective cover glass 10), and
controlling a rotation angle (Fig. 1- drive control device 43), around an optical axis center([0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), of the image sensor on a basis of the rotation angle(Fig. 4 – left CCD 14 and right CCD 13), on a basis of the scope rotation angle ([0024]- The drive control device 43 controls the operation of the motor 25 according to the direction and amount of rotation of the laparoscope 1 and rotates the rotating unit 23; [0014]- The rotation center axis of the rotating member 19 is set as the optical axis L of the stereoscopic imaging optical system 17), but Nakamura does not expressly teach calculating a rotation angle, around an optical axis center, of an image sensor.
However, Chatenever teaches of an analogous endoscopic device wherein the method includes calculating a rotation angle, around an optical axis center, of an image sensor (Fig. 5- Microprocessor 310; [0071] - a microprocessor calculates the rotational angle [theta] of the image sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to include the camera rotation angle calculating section of Chatenever. It would have been advantageous to make the combination to provide signals for an image display that is rotated to compensate for the movement or rotation of the endoscope ([0013] of Chatenever).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 10192233 A to Nakamura (all citations from the translation provided) in further view of U.S. Publication No. 2013/0123580 to Peters et al. (hereinafter “Peters”).
Regarding claim 7, Nakamura discloses the claimed invention as discussed above concerning to claim 1, but Nakamura does not expressly teach further comprising: 
an operation information input section to which operation information by a user is input), and 
a scope rotation angle control section that controls a rotation angle of a rotating device that rotates the scope around an axis in an insertion direction on a basis of the operation information.
 (Fig. 1- human/machine interface (user input device) 110), and 
a scope rotation angle control section that controls a rotation angle of a rotating device that rotates the scope around an axis in an insertion direction on a basis of the operation information (Fig. 1-motion control system 106; see [0097-0098]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakamura to include the operation information input section of Peters. It would have been advantageous to make the combination to greatly enhance the safety, efficacy, and efficiency of the integrated movement/control system ([0003] of Peters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795